Exhibit 10.2

 

LOGO [g807130g36e92.jpg]

September 8, 2014

Brian Sheahan

Dear Brian,

Hansen Medical, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your title will be Vice President, Regulatory, Clinical and Quality
Affairs. This position will report to the Company’s President and Chief
Executive Officer, and is a full-time position contingent upon successful
completion of reference and background checks. While you render services to the
Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company, provided,
however, that you may continue to provide services to your current employer
Direct Flow Medical, Inc. through October 17, 2014.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$285,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be reviewed annually and will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time. In addition, you will be eligible for an incentive bonus with
an annual target payout of 35% of your base salary. For the Company’s 2014
fiscal year, this bonus opportunity will be prorated for partial year service
during 2014. The Board will determine whether and to what extent the bonus
criteria have been achieved and its determinations with respect to your bonus
will be final and binding. Any bonus will be paid within 2 1⁄2 months after the
close of the fiscal year, but only if you are still employed by the Company at
the time of payment.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in the employee benefit plans maintained by the Company and
generally available to similarly-situated employees of the Company, including,
without limitation, the Company’s life, health and disability insurance plans,
subject in each case to the generally applicable terms and conditions of the
plan. In addition, during your employment, you will be entitled to three weeks
of paid vacation per year, notwithstanding the Company’s vacation policy as in
effect from time to time.

 

1



--------------------------------------------------------------------------------

Brian Sheahan

September 8, 2014

Page 2

 

4. Equity Awards.

A. Stock Option. On your first day of employment with the Company, you will be
granted an option to purchase shares of the Company’s Common Stock having an
aggregate Black-Scholes value of approximately $200,000 (the “Option”). The
exercise price per share of the Option will be equal to the fair market value of
the Company’s common stock on the date the Option is granted. You will vest in
25% of the Option shares after 12 months of continuous employment, and the
balance will vest in equal monthly installments over the next 36 months of
continuous employment, as described in the applicable Stock Option Agreement.
The Option will be subject to the terms and conditions applicable to options
granted under the Company’s 2006 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. The Option will
vest in 25% of the option shares after 12 months of continuous service, and the
balance will vest in equal monthly installments over the next 36 months of
continuous service, as described in the applicable Stock Option Agreement.

B. Restricted Stock Units. On or within 90 days of your first day of employment
with the Company, you will be granted restricted stock units representing a
number of shares of the Company’s common stock equal to $100,000 divided by the
6-month trailing average closing price of the Company’s common stock through
7/31/14. Provided that you remain continuously employed by the Company through
each vesting date, you will vest in 25% of the restricted stock units on
September 1, 2015 and an additional 6.25% of the restricted stock units will
vest on each Company vesting date thereafter (i.e.,
March 1st, June 1st, September 1st and December 1st), as described in the
applicable Restricted Stock Unit Agreement. The restricted stock grant will be
subject to the terms and conditions applicable to options granted under the
Plan, as described in the Plan and the applicable Restricted Stock Unit
Agreement.

C. Performance Stock Units. On or within 90 days of your first day of employment
with the Company, you will be granted performance stock units representing a
number of shares of the Company’s common stock equal to $100,000 divided by the
6-month trailing average closing price of the Company’s common stock through
7/31/2014 (the “On-Target PSUs”). As described in the applicable Performance
Stock Unit Agreement, vesting of the performance stock units will be based on
the achievement of both the Company’s fiscal year 2015 revenue target (the
“Performance Condition”) and your continued employment through the applicable
vesting dates. Specifically, on the date the Board determines whether and to
what extent the Performance Condition is satisfied, 50% of the earned units will
vest, and the remaining 50% of such earned units will vest on the third
anniversary of the date your employment commences (provided you remain in
continuous employment through each such date). The On-Target PSUs will be
subject to the terms and conditions applicable to options granted under the
Plan, as described in the Plan and the applicable Performance Stock Unit
Agreement. In addition to the On-Target PSUs, you will be granted additional
restricted stock units equal to 50% of the On-Target PSUs that you will be
eligible to vest in if the Performance Condition is exceeded and your employment
continues through the applicable vesting dates, as further described in the
applicable Performance Stock Unit Agreement.



--------------------------------------------------------------------------------

Brian Sheahan

September 8, 2014

Page 3

 

5. Expense Reimbursement. In addition to the Company’s standard business expense
reimbursement policies, the Company will reimburse you up to $4,000 per calendar
month for reasonable expenses incurred in connection with housing and travel to
and from our Mountain View facility and the Company shall agree to reimburse you
any amounts in excess of $4,000 which are authorized by the Company in writing
in advance of incurring such expenses.

6. Retention Agreement. The Company will offer you the opportunity to enter into
a Retention Agreement in the form attached hereto as Exhibit A.

7. Proprietary Information and Inventions Agreement: Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit B.

8. Employment Relationship: Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

9. Taxes: All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation. You are
encouraged to obtain your own tax advice regarding your compensation from the
Company.

10. Interpretation, Amendment and Enforcement: This letter agreement and
Exhibits A and B constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County, California, in connection with any
Dispute or any claim related to any Dispute.

* * * * *



--------------------------------------------------------------------------------

Brian Sheahan

September 8, 2014

Page 4

 

Brian, we are excited about the possibility of you joining our Company. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed duplicate original of this letter agreement, the
Retention Agreement and the enclosed Proprietary Information and Inventions
Agreement and returning them to me. This offer, if not accepted, will expire at
the close of business on September 12th, 2014. As required by law, your
employment with the Company is contingent upon your providing legal proof of
your identity and authorization to work in the United States. We are targeting a
start date of October 6, 2014, however, your employment is contingent upon your
starting work with the Company by no later than October 13, 2014, provided,
however, that you may continue to provide services to your current employer
Direct Flow Medical, Inc. through October 17, 2014.

If you have any questions, please call me at 650-404-5804.

Very truly yours,

HANSEN MEDICAL, INC.

/s/ Cary G. Vance

By: Cary G. Vance

Title: President and CEO

I have read and accept this employment offer:

 

 /s/ Brian Sheahan

                    Brian Sheahan

Dated:  

September 12, 2014

Attachments

Exhibit A: Retention Agreement

Exhibit B: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

September 17, 2014

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Attn: Legal Department

Dear Sirs:

I hereby voluntarily agree to extend the time period following my first day of
employment with Hansen Medical, Inc. (the “Company”) for the Company to grant
the option to purchase shares of the Company’s Common Stock described in my
letter agreement with the Company dated September 12, 2014. I understand and
agree that the Company will grant the stock option on the last trading day in
October 2014.

I acknowledge and agree that the delay of the grant of the stock option
described in the preceding paragraph will not constitute “Good Reason,” nor will
it be considered to be a “Good Reason Condition,” under the Retention Agreement
entered into as of September 8, 2014, between me and the Company.

Sincerely,

/s/ Brian Sheahan

Brian Sheahan



--------------------------------------------------------------------------------

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is entered into as of September 8,
2014 (the “Effective Date”), by and between Brian Sheahan (the “Executive”) and
Hansen Medical, Inc. (the “Corporation”).

AGREEMENT

In consideration of the promises and mutual covenants set forth herein, the
parties hereby agree as follows:

1. Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:

(a) “Board” shall mean the Board of Directors of the Corporation.

(b) “Cause” shall mean any of the following: (i) an intentional unauthorized use
or disclosure of the Corporation’s confidential information or trade secrets,
which use or disclosure causes material harm to the Corporation, (ii) a material
breach of any agreement between Executive and the Corporation, (iii) a material
failure to comply with the Corporation’s written policies or rules,
(iv) conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, (v) gross negligence or willful
misconduct or (vi) a continued failure to perform assigned duties after
receiving written notification of such failure from the Board. Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Executive a Notice of Termination and copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of those members of the Board who are not then employees of the Corporation at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, Executive was guilty of the conduct set forth in the first sentence of
this Section 1(b) and specifying the particulars thereof in detail.

(c) “Change in Control” means the occurrence of any of the following events:

(i) a transaction or series of transactions (other than an offering of the
Corporation’s Common Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons”, as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act (other than the Corporation, any of its
subsidiaries, an employee benefit plan maintained by the Corporation or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Corporation
possessing more than 50% of the total combined voting power of the Corporation’s
securities outstanding immediately after such acquisition; or

(ii) During any period of two consecutive years , individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a



--------------------------------------------------------------------------------

director designated by a person who shall have entered into an agreement with
the Corporation to effect a transaction described in Section 1(c)(i) or
Section 1(c)(iii)) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii) The consummation by the Corporation (whether directly involving the
Corporation or indirectly involving the Corporation through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Corporation’s assets in any single transaction or series of related
transactions, in each case, other than a transaction:

(A) Which results in the Corporation’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Corporation or the person
that, as a result of the transaction, controls, directly or indirectly, the
Corporation or owns, directly or indirectly, all or substantially all of the
Corporation’s assets or otherwise succeeds to the business of the Corporation
(the Corporation or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Corporation prior to the consummation of the transaction.

(d) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(e) “COBRA Coverage” shall mean the coverage under the Corporation’s medical,
dental and/or vision benefit plans that Executive and/or Executive’s eligible
dependents participates following a termination of employment pursuant to COBRA.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Covered Termination” shall mean (i) an Involuntary Termination Without
Cause or (ii) a voluntary termination of employment by Executive for Good
Reason, provided that in either case, the termination constitutes a Separation
from Service.

(h) “Date of Termination” shall mean (i) if Executive’s employment is terminated
due to Executive’s death, the date of Executive’s death; and (ii) if Executive’s
employment is terminated for any reason other than death, the date specified in
the Notice of Termination.

 

2



--------------------------------------------------------------------------------

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Good Reason” shall mean Executive’s resignation due to any of the following
events which occurs without Executive’s written consent, provided that the
requirements regarding advance notice and an opportunity to cure set forth below
are satisfied: (i) a material diminution of Executive’s base salary, other than
in connection with an across-the-board reduction in the compensation of the
Company’s senior management that does not disproportionately affect Executive,
(ii) a material diminution of Executive’s authority, duties or responsibilities,
(iii) a requirement to report to anyone other than the Board except for a
requirement to report to the Chief Executive Officer of a successor to the
Corporation as a result of Executive’s position as an officer of a subsidiary or
division of a successor following a Change in Control, (iv) a material change in
the geographic location at which Executive must perform services for the
Corporation, or (v) any other action or inaction of the Corporation that
constitutes a material breach of this Agreement or the letter agreement setting
forth the terms and conditions of Executive’s employment with the Corporation
and entered into by and between Executive and the Corporation as of the
Effective Date (each of (i), (ii), (iii), (iv) and (v) a “Good Reason
Condition”). In order for Executive to resign for Good Reason, Executive must
provide written notice to the Corporation of the existence of the Good Reason
Condition within 90 days of the initial existence of such Good Reason Condition.
Upon receipt of such notice of the Good Reason Condition, the Corporation will
be provided with a period of 30 days during which it may remedy the Good Reason
Condition and not be required to provide for the payments and benefits described
herein as a result of such proposed resignation due to the Good Reason Condition
specified in the Notice of Termination. If the Good Reason Condition is not
remedied within the period specified in the preceding sentence, Executive may
resign based on the Good Reason Condition specified in the Notice of Termination
effective no later than 180 days following the initial existence of such Good
Reason Condition.

(k) “Involuntary Termination Without Cause” shall mean termination of
Executive’s employment by the Corporation other than for Cause. For purposes of
this Agreement, an Involuntary Termination Without Cause shall only include a
termination by the Corporation where the Executive was willing and able to
continue performing services within the meaning of Treasury Regulation
Section 1.409A-1(n)(1).

(l) “Notice of Termination” shall mean a notice from Executive or the
Corporation to the other party regarding the intent to terminate Executive’s
employment. To the extent applicable, the Notice of Termination shall indicate
the specific termination provision in this Agreement (if any) relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(m) “Release” shall mean a release by Executive of all claims arising out of
Executive’s employment with the Corporation or the termination thereof, in a
form reasonably acceptable to the Corporation.

 

3



--------------------------------------------------------------------------------

(n) “Separation from Service” means Executive’s termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

2. Notice.

(a) Notice of Termination. Any termination of Executive’s employment by the
Corporation or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 2(b) and shall set forth the Date of Termination, which
shall not be earlier than the date on which the Notice of Termination is
provided.

(b) Manner of Notice. For purposes of this Agreement, a Notice of Termination,
as well as other notices and communications provided for in this Agreement,
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the Corporation at its principal office
or to Executive at the address in the Corporation’s payroll records, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

3. Compensation upon Certain Terminations.

(a) Termination for Any Reason. Upon Executive’s termination of employment with
the Corporation for any reason, Executive shall be paid all amounts earned or
accrued but unpaid as of the Executive’s termination of employment, including
(i) base salary, (ii) reimbursement for reasonable and necessary expenses
incurred by the Executive on behalf of the Corporation during the period ending
on the Date of Termination, (iii) pay for unused vacation time, (iv) any bonuses
and incentive compensation earned through the Date of Termination, and
(v) reimbursement for any unused amounts deposited in the Corporation’s ESPP.

(b) Covered Termination More Than Three Months Prior to a Change in Control or
More Than Twelve Months After a Change in Control. If prior to the date on which
Executive has provided services to the Corporation for a period of twelve
(12) months but after the date on which the Executive has provided services to
the Corporation for a period of at least six (6) months, Executive’s employment
with the Corporation is terminated due to a Covered Termination which occurs
more than three (3) months prior to a Change in Control or more than twelve
(12) months following a Change in Control, and Executive satisfies the
conditions described in Section 3(d) below, then Executive shall be entitled to
the following severance benefits:

(i) Severance Payment. If the Date of Termination is less than one (1) year but
not less than six (6) months after the Employment Commencement Date, Executive
shall be entitled to severance payments equal to three (3) months’ worth of the
Executive’s then- current annual base salary (commencing as of the Date of
Termination), and if the Date of

 

4



--------------------------------------------------------------------------------

Termination is not less than one (1) year after the Employment Commencement
Date, Executive shall be entitled to severance payments equal to six (6) months’
worth of the Executive’s then-current annual base salary (commencing as of the
Date of Termination). Severance payments shall be paid in accordance with the
Corporation’s normal payroll procedures beginning on the First Payment Date,
except that any payments that would otherwise have been made before the First
Payment Date shall be made on the First Payment Date.

(ii) Continued Benefits. If the Date of Termination is less than one (1) year
but not less than six (6) months after the Employment Commencement Date, the
Corporation shall pay COBRA Coverage for Executive and Executive’s dependents
for the period beginning on the Date of Termination and extending through the
earlier of either (A) three (3) months from the Date of Termination, or (B) the
first day of Executive’s eligibility to participate in a comparable group health
plan maintained by a subsequent employer, the Corporation shall pay COBRA
Coverage for Executive and Executive’s dependents. If the Date of Termination is
not less than one (1) year after the Employment Commencement Date, the
Corporation shall pay COBRA Coverage for Executive and Executive’s dependents
for the period beginning on the Date of Termination and extending through the
earlier of either (A) three (3) months from the Date of Termination, or (B) the
first day of Executive’s eligibility to participate in a comparable group health
plan maintained by a subsequent employer, the Corporation shall pay COBRA
Coverage for Executive and Executive’s dependents.

(c) Covered Termination Within Three Months Prior to or Twelve Months After a
Change in Control. If at any time Executive’s employment with the Corporation is
terminated due to a Covered Termination which occurs within three (3) months
prior to, or twelve (12) months following, a Change in Control, and Executive
satisfies the conditions described in Section 3(d) below, then Executive shall
be entitled to the following severance benefits:

(i) Acceleration of Equity Awards. Executive shall become vested with respect to
one hundred percent (100%) of the unvested portion of any options to purchase
the Corporation’s capital stock that Executive then holds and the restrictions
with respect to one hundred percent (100%) of any restricted stock, restricted
stock unit or other equity award with regard to the Corporation’s capital stock
that Executive then holds shall immediately lapse.

(ii) Severance Payment. Executive shall be entitled to severance payments equal
to six (6) months worth of the Executive’s then-current annual base salary
(commencing as of the Date of Termination) and a pro rated portion of
Executive’s annual target bonus for the same period, which payments shall be
paid in accordance with the Corporation’s normal payroll procedures beginning on
the First Payment Date, except that any payments that would otherwise have been
made before the First Payment Date shall be made on the First Payment Date.

(iii) Continued Benefits. For the period beginning on the Date of Termination
and extending through the earlier of either (A) six (6) months from the Date of
Termination, or (B) the first day of Executive’s eligibility to participate in a
comparable group health plan maintained by a subsequent employer, the
Corporation shall pay COBRA Coverage for Executive and Executive’s dependents.

 

5



--------------------------------------------------------------------------------

(d) Preconditions to Severance Benefits. As a condition to Executive’s receipt
of any benefits described in this Section 3 (other than in Section 3(a)),
Executive shall be required (i) if requested by the Board, to resign immediately
as a member of the Board and as a member of the Boards of Directors of all
subsidiaries of the Company, and (ii) to execute a Release within fifty
(50) days following the Date of Termination and not revoke such Release within
any period permitted under applicable law. Such Release shall specifically
relate to all of Executive’s rights and claims in existence at the time of such
execution but shall exclude any continuing obligations the Corporation may have
to Executive following the date of termination under this Agreement or any other
agreement providing for obligations to survive Executive’s termination of
employment.

4. Section 409A. For purposes of Code Section 409A, each payment provided for
hereunder is hereby designated as a separate payment, including each payment
made pursuant to a schedule of installment payments which shall be treated as a
right to receive a series of separate payments. Notwithstanding anything stated
herein to the contrary, each of the payments provided in connection with
Executive’s Separation from Service (other than COBRA payments) is intended to
be exempt from Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) or Treasury Regulation Section 1.409A-1(b)(9)(iii), as
applicable. To the extent that any payment is exempt pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), it will in any event be paid no later
than the last day of Executive’s second taxable year following the taxable year
in which Executive’s Separation from Service has occurred. Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Corporation at the time of his Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(a) the expiration of the six-month period measured from the date of Executive’s
Separation from Service or (b) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 4 shall be paid in a lump sum to Executive, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein.

5. Excise Tax Limitation.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event that the benefits provided by this Agreement, together with all other
payments and the value of any benefits received or to be received by Executive
(“Payments”), constitute “parachute payments” within the meaning of Section 280G
of the Code, and, but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments shall
be made to Executive either (i) in full or (ii) as to such lesser amount as
would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. The Corporation shall reduce or eliminate the Payments by first
reducing or eliminating cash payments and then by reducing those payments or
benefits which are not payable in cash, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).

 

6



--------------------------------------------------------------------------------

(b) Unless the Corporation and Executive otherwise agree in writing, an initial
determination as to whether the Payments shall be reduced and the amount of such
reduction shall be made, at the Corporation’s expense, by the accounting firm
that is the Corporation’s independent accounting firm as of the date of the
Change in Control (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Corporation and Executive within twenty
(20) days of the Date of Termination if applicable, or such other time as
requested by the Corporation or by Executive (provided Executive reasonably
believes that Executive will receive Payments which may be subject to the Excise
Tax), and if the Accounting Firm determines that there is substantial authority
(within the meaning of Section 6662 of the Code) that no Excise Tax is payable
by Executive with respect to a Payment or Payments, it shall furnish Executive
with an opinion reasonably acceptable to Executive that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within ten (10) days of
the delivery of the Determination to Executive, Executive shall have the right
to dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Corporation and
Executive.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive either will be greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitation contained in
Section 5(a).

(i) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment and Executive shall repay the Excess
Payment to the Corporation on demand (but not less than ten (10) days after
written notice is received by Executive) together with interest on the Excess
Payment at the “Applicable Federal Rate” (as defined in Section 1274(d) of the
Code) from the date of Executive’s receipt of such Excess Payment until the date
of such repayment.

(ii) In the event that it is determined by (A) the Accounting Firm, the
Corporation (which shall include the position taken by the Corporation, or
together with its consolidated group, on its federal income tax return) or the
IRS, (B) pursuant to a determination by a court, or (C) upon the resolution to
Executive’s satisfaction of the Dispute that an Underpayment has occurred, the
Corporation shall pay an amount equal to the Underpayment to Executive within
ten (10) days of such determination or resolution, together with interest on
such amount at the Applicable Federal Rate from the date such amount would have
been paid to Executive until the date of payment.

6. Successors; Binding Agreement.

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or

 

7



--------------------------------------------------------------------------------

assets of the Corporation to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession had taken place. Unless
expressly provided otherwise, “Corporation” as used herein shall mean the
Corporation as defined in this Agreement and any successor to its business
and/or assets as aforesaid.

(b) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

7. Miscellaneous.

(a) Modification or Amendment. No provision of this Agreement may be modified or
amended unless such modification or amendment is agreed to in writing and signed
by Executive and an authorized officer of the Corporation as may be specifically
designated by the Board or a committee thereof.

(b) Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Corporation and is the complete, final and exclusive
embodiment of their agreement with regard to this subject matter, and this
Agreement shall supersede any prior or contemporaneous written or oral
agreements regarding this subject matter. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

(d) Non-Exclusivity of Rights. Notwithstanding Section 7(c), nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any benefit, bonus, incentive or other plan or program provided by the
Corporation (except for any severance or termination policies, plans, programs
or practices) and for which Executive may qualify, nor shall anything herein
limit or reduce such rights as Executive may have under any other agreements
with the Corporation (except for any severance, termination or other agreement
regarding the subject matter of this Agreement). Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Corporation shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

 

8



--------------------------------------------------------------------------------

(f) Statutory References. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.

(g) Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.

(h) Section Headings. The section headings contained in this Agreement are for
convenience only, and shall not affect the interpretation of this Agreement.

(i) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8. Arbitration. The parties hereby agree that any and all claims or
controversies regarding this Agreement shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Palo Alto,
California conducted before a single arbitrator by Judicial Arbitration and
Mediation Services/Endispute (“JAMS”) or its successor, under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both parties
waive the right to resolve any such dispute through a trial by jury or judge or
by administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Corporation shall pay all of JAMS’
arbitration fees. Nothing in this Agreement shall prevent either party from
obtaining injunctive relief in court if necessary to prevent irreparable harm
pending the conclusion of any arbitration.

9. Fees and Expenses. In connection with a Covered Termination which occurs
within twelve (12) months after a Change in Control, the Corporation shall pay
all reasonable legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by Executive as they become due as a result of
(a) Executive seeking to obtain or enforce any right or benefit provided by this
Agreement (including, but not limited to, any such fees and expenses incurred in
connection with the Dispute whether as a result of any applicable government
taxing authority proceeding, audit or otherwise), and (b) Executive’s hearing
before the Board as contemplated in Section 1(b) of this Agreement. To the
extent that any reimbursements payable to Executive pursuant to this Section 9
are subject to the provisions of Section 409A of the Code, such reimbursements
shall be paid to Executive no later than December 31 of the year following the
year in which the cost was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Section 9 will not be
subject to liquidation or exchange for another benefit.

10. Settlement of Claims. The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against Executive or others.

 

9



--------------------------------------------------------------------------------

11. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon Executive any right to continue in the employ of the Corporation,
(b) constitute any contract or agreement of employment, or (c) interfere in any
way with the at-will nature of Executive’s employment with the Corporation.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE

/s/ Brian Sheahan

Brian Sheahan HANSEN MEDICAL, INC.

/s/ Cary G. Vance

By:

 

Cary G. Vance

 

President and CEO

 

10



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following confirms and memorializes an agreement that HANSEN MEDICAL, INC.,
a Delaware corporation (the “Company”) and I have had since the commencement of
my employment with the Company in any capacity and that is and has been a
material part of the consideration for my employment by Company:

1. I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company. I will not violate any agreement with or rights of any third party or,
except as expressly authorized by Company in writing hereafter, use or disclose
my own or any third party’s confidential information or intellectual property
when acting within the scope of my employment or otherwise on behalf of Company.
Further, I have not retained anything containing any confidential information of
a prior employer or other third party, whether or not created by me.

2. Company shall own, and I shall assign, convey and transfer and do hereby
assign, convey and transfer to Company all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights and all other
intellectual and industrial property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with Company to and only to the fullest extent allowed by
California Labor Code Section 2870 (which is attached as Appendix A)
(collectively “Inventions”). I will promptly disclose all Inventions to Company.
I shall further assist Company, at Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned. I hereby irrevocably
designate and appoint Company as my agent and attorney-in-fact, coupled with an
interest and with full power of substitution, to act for and in my behalf to
execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by me.

I will also disclose anything I believe is excluded by Section 2870 so that the
Company can make an independent assessment. Unless excluded by Section 2870 and
disclosed in writing in advance, I further agree that I will not file, cause or
allow to be filed any application for patent rights involving or disclosing any
of the subject matter of my work for Company, or any related subject matter,
during the time of my employment with Company, or for a period of one year after
my employment ends for any reason.

If anything created by me prior to my employment relates to Company’s actual or
proposed business, I have listed it on Appendix B in a manner that does not
violate any third party rights. Without limiting the other paragraphs of this
Agreement or Company’s other rights and remedies, if, when acting within the
scope of my employment or otherwise on behalf of Company, I use or disclose my
own (except pursuant to this paragraph 2) or any third party’s confidential
information or intellectual property (or if any Invention cannot be fully made,
used, reproduced, distributed and otherwise exploited without using or violating
the foregoing), Company will have and I hereby grant Company a perpetual,
irrevocable, worldwide royalty-free, non-exclusive, sublicensable right and
license to exploit and exercise all such confidential information and
intellectual property rights.

 

1



--------------------------------------------------------------------------------

3. To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

4. I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the term
of my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.” I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information. However, I shall not be obligated under this paragraph with respect
to information I can document is or becomes readily publicly available without
restriction through no fault of mine Upon termination of my employment, I will
promptly return to Company all items containing or embodying Proprietary
Information (including all copies), except that I may keep my personal copies of
(i) my compensation records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that my activity and any
files or messages on or using any of those systems may be monitored at any time
without notice.

5. Until one year after the term of my employment, I will not encourage or
solicit any employee or consultant of Company to leave Company for any reason
(except for the bona fide firing of Company personnel within the scope of my
employment).

6. I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.

7. I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.

8. I agree that my obligations under paragraphs 2, 3, 4 and 5 of this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine. My obligations under paragraphs 2, 3 and 4 also shall be binding upon my
heirs, executors, assigns, and administrators and shall inure to the benefit of
Company, it subsidiaries, successors and assigns.

 

2



--------------------------------------------------------------------------------

9. Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. I also understand that any breach of this
Agreement will cause irreparable harm to Company for which damages would not be
an adequate remedy, and, therefore, Company will be entitled to injunctive
relief with respect thereto in addition to any other remedies and without any
requirement to post bond.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

September 11, 2014          [date]     Employee     /s/ Brian Sheahan    

 

    Signature    

 

    Name (Printed): Brian Sheahan

Accepted and Agreed to:

Hansen Medical, Inc.

By  

 /s/ Cary G. Vance

 

4



--------------------------------------------------------------------------------

APPENDIX A

California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for his employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

APPENDIX B

PRIOR MATTER